Order filed February 12, 2015.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                           NO. 14-15-00013-CV
                              ___________
                       JAMES WHITTAKER, Appellant
                                        V.
                         ERNEST HOUSTON, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                     Trial Court Cause No. 541012102


                                    ORDER
      On December 29, 2014, appellant filed a notice of appeal from a judgment
signed that day. The clerk’s record was filed February 5, 2015. To date, the filing
fee of $195.00 has not been paid. No evidence that appellant has established
indigence has been filed. See Tex. R. App. P. 20.1.

      In addition, no reporter’s record has been filed. The official court reporter
informed this court that appellant had not made arrangements for payment for the
reporter’s record. On January 16, 2015, the clerk of this court notified appellant
that we would consider and decide those issues that do not require a reporter=s
record unless appellant, within 15 days of notice, provided this court with proof of
payment for the record. See Tex. R. App. P. 37.3(c). Appellant filed no response to
the court’s notice.

        Accordingly, we issue the following order:

      1. Appellant is ordered to pay the filing fee in the amount of $195.00 to the
Clerk of this court on or before February 27, 2015. See Tex. R. App. P. 5.

        2. Appellant is ordered to file his brief in this appeal on or before March 6,
2015.

       If appellant fails to timely pay the filing fee and file his brief in accordance
with this order, the appeal will be dismissed. See Tex. R. App. P. 42.3.



                                    PER CURIAM